NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAUL ANDREW SHIELDS,                            No. 15-16372

                Plaintiff-Appellant,            D.C. No. 2:11-cv-03185-JAM-AC

 v.
                                                MEMORANDUM*
SCOTT JONES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      California state prisoner Paul Andrew Shields appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs arising from his pretrial

detention. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Shields’ claim

against defendant Padilla in his individual capacity because, under any potentially

applicable standard, Shields failed to raise a genuine dispute of material fact as to

whether Padilla was deliberately indifferent in the treatment of Shields’ Hepatitis

C. See Bell v. Wolfish, 441 U.S. 520, 535 (1979) (in considering the conditions of

pretrial detention, courts consider whether the conditions amount to punishment);

Toguchi, 391 F.3d at 1057-58 (prison officials act with deliberate indifference only

if they know of and disregard an excessive risk to inmate health; a difference of

opinion between a prisoner and medical authorities regarding the appropriate

course of treatment, negligence, or medical malpractice do not amount to

deliberate indifference); cf. Castro v. County of Los Angeles, 833 F.3d 1060, 1067-

71 (9th Cir. 2016) (en banc) (setting forth elements of Fourteenth Amendment

failure-to-protect claim by pretrial detainee).

      The district court properly granted summary judgment on Shields’ claims

against defendants Padilla and Jones in their official capacities because Shields

failed to raise a genuine dispute of material fact as to whether a policy or custom

resulted in a constitutional violation. See Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 690 n.55 (1978) (official capacity suits “generally represent only another way

of pleading an action against an entity of which an officer is an agent”); Dougherty


                                           2                                    15-16372
v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (setting forth elements for

municipal liability under Monell).

      The district court properly dismissed Shields’ claims against defendants

Cannon and Maness because, under any potentially applicable standard, Shields

failed to allege facts sufficient to establish that Cannon or Maness was deliberately

indifferent to Shields’ Hepatitis C. See Bell, 441 U.S. at 535; Toguchi, 391 F.3d at

1057-58; cf. Castro, 833 F.3d at 1071; see also Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011) (setting forth standard of review).

      The district court did not abuse its discretion by denying Shields leave to

amend because the proposed second amended complaint would not have cured the

defects of the first amended complaint. See Cervantes, 656 F.3d at 1041 (setting

forth standard of review and stating that “a district court may dismiss without leave

where a plaintiff’s proposed amendments would fail to cure the pleading

deficiencies”).

      The district court did not abuse its discretion by denying Shields’ motion for

appointment of counsel because Shields failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and exceptional circumstances requirement for

appointment of counsel).

      We reject as without merit Shields’ contentions that the district court failed


                                          3                                   15-16372
to review the evidence favorably to him or apply correctly the relevant legal

standards.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         4                                      15-16372